           Case 2:20-cv-00564-TSZ Document 19 Filed 06/05/20 Page 1 of 11




 1                                                                  The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    JILLIAN HORMAN, an individual,

 9                                  Plaintiff,
                                                           Case No. 2:20-cv-00564-TSZ
10    v.
                                                           STIPULATED PROTECTIVE ORDER
11    SUNBELT RENTALS, INC., a Washington
      State Entity; “DOE(S) 1-100”, employees of
12    SUNBELT         RENTALS,      INC.;   and
      “CORPORATION(S) XYZ 1-100,”
13
                                    Defendants.
14

15          1. PURPOSES AND LIMITATIONS

16          Discovery in this action is likely to involve production of confidential, proprietary, or

17   private information for which special protection may be warranted. Accordingly, the parties

18   hereby stipulate to and petition the court to enter the following Stipulated Protective Order.

19   The parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer

20   blanket protection on all disclosures or responses to discovery, the protection it affords from

21   public disclosure and use extends only to the limited information or items that are entitled to

22   confidential treatment under the applicable legal principles, and it does not presumptively

23   entitle parties to file confidential information under seal.

      STIPULATED PROTECTIVE ORDER - 1                                          AKW LAW, P.C.
      Case No. 2:20-cv-00564-TSZ                                                6100 219th St. SW, Suite 480
                                                                               Mountlake Terrace, WA 98043
                                                                         Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:20-cv-00564-TSZ Document 19 Filed 06/05/20 Page 2 of 11




 1          2. “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: Plaintiff’s medical records and bills, bank account and

 4   financial information, employee files and records, and Plaintiff’s tax records.

 5          3. SCOPE

 6          The protections conferred by this agreement cover not only confidential material (as

 7   defined above), but also (1) any information copied or extracted from confidential material;

 8   (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any

 9   testimony, conversations, or presentations by parties or their counsel that might reveal

10   confidential material.

11          However, the protections conferred by this agreement do not cover information that is

12   in the public domain or becomes part of the public domain through trial or otherwise.

13          4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

14          4.1 Basic Principles. A receiving party may use confidential material that is disclosed

15   or produced by another party or by a non-party in connection with this case only for

16   prosecuting, defending, or attempting to settle this litigation. Confidential material may be

17   disclosed only to the categories of persons and under the conditions described in this

18   agreement. Confidential material must be stored and maintained by a receiving party at a

19   location and in a secure manner that ensures that access is limited to the persons authorized

20   under this agreement.

21          4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

22   by the court or permitted in writing by the designating party, a receiving party may disclose

23   any confidential material only to:

      STIPULATED PROTECTIVE ORDER - 2                                          AKW LAW, P.C.
      Case No. 2:20-cv-00564-TSZ                                                6100 219th St. SW, Suite 480
                                                                               Mountlake Terrace, WA 98043
                                                                         Tel. (206) 259-1259 / Fax (855) 925-9529
           Case 2:20-cv-00564-TSZ Document 19 Filed 06/05/20 Page 3 of 11




 1          (a) the receiving party’s counsel of record in this action, as well as employees of

 2   counsel to whom it is reasonably necessary to disclose the information for this litigation;

 3          (b) the officers, directors, and employees (including in house counsel) of the receiving

 4   party to whom disclosure is reasonably necessary for this litigation, unless the parties agree

 5   that a particular document or material produced is for Attorney’s Eyes Only and is so

 6   designated;

 7          (c) experts and consultants to whom disclosure is reasonably necessary for this

 8   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

 9   A);

10          (d) the court, court personnel, and court reporters and their staff;

11          (e) copy or imaging services retained by counsel to assist in the duplication of

12   confidential material, provided that counsel for the party retaining the copy or imaging service

13   instructs the service not to disclose any confidential material to third parties and to immediately

14   return all originals and copies of any confidential material;

15          (f) during their depositions, witnesses in the action to whom disclosure is reasonably

16   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

17   A), unless otherwise agreed by the designating party or ordered by the court. Pages of

18   transcribed deposition testimony or exhibits to depositions that reveal confidential material

19   must be separately bound by the court reporter and may not be disclosed to anyone except as

20   permitted under this agreement;

21          (g) the author or recipient of a document containing the information or a custodian or

22   other person who otherwise possessed or knew the information.

23

      STIPULATED PROTECTIVE ORDER - 3                                            AKW LAW, P.C.
      Case No. 2:20-cv-00564-TSZ                                                  6100 219th St. SW, Suite 480
                                                                                 Mountlake Terrace, WA 98043
                                                                           Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:20-cv-00564-TSZ Document 19 Filed 06/05/20 Page 4 of 11




 1           4.3 Filing Confidential Material. Before filing confidential material or discussing or

 2   referencing such material in court filings, the filing party shall confer with the designating

 3   party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating

 4   party will remove the confidential designation, whether the document can be redacted, or

 5   whether a motion to seal or stipulation and proposed order is warranted. During the meet and

 6   confer process, the designating party must identify the basis for sealing the specific

 7   confidential information at issue, and the filing party shall include this basis in its motion to

 8   seal, along with any objection to sealing the information at issue. Local Civil Rule 5(g) sets

 9   forth the procedures that must be followed and the standards that will be applied when a party

10   seeks permission from the court to file material under seal. A party who seeks to maintain the

11   confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),

12   even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result

13   in the motion to seal being denied, in accordance with the strong presumption of public access

14   to the Court’s files.

15           5. DESIGNATING PROTECTED MATERIAL

16           5.1 Exercise of Restraint and Care in Designating Material for Protection. Each party

17   or non-party that designates information or items for protection under this agreement must take

18   care to limit any such designation to specific material that qualifies under the appropriate

19   standards. The designating party must designate for protection only those parts of material,

20   documents, items, or oral or written communications that qualify, so that other portions of the

21   material, documents, items, or communications for which protection is not warranted are not

22   swept unjustifiably within the ambit of this agreement.

23

      STIPULATED PROTECTIVE ORDER - 4                                              AKW LAW, P.C.
      Case No. 2:20-cv-00564-TSZ                                                    6100 219th St. SW, Suite 480
                                                                                   Mountlake Terrace, WA 98043
                                                                             Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:20-cv-00564-TSZ Document 19 Filed 06/05/20 Page 5 of 11




 1          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 2   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 3   unnecessarily encumber or delay the case development process or to impose unnecessary

 4   expenses and burdens on other parties) expose the designating party to sanctions.

 5          If it comes to a designating party’s attention that information or items that it designated

 6   for protection do not qualify for protection, the designating party must promptly notify all other

 7   parties that it is withdrawing the mistaken designation.

 8          5.2 Manner and Timing of Designations. Except as otherwise provided in this

 9   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

10   ordered, disclosure or discovery material that qualifies for protection under this agreement

11   must be clearly so designated before or when the material is disclosed or produced.

12          (a) Information in documentary form: (e.g., paper or electronic documents and

13   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

14   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

15   contains confidential material. If only a portion or portions of the material on a page qualifies

16   for protection, the producing party also must clearly identify the protected portion(s) (e.g., by

17   making appropriate markings in the margins).

18          (b) Testimony given in deposition or in other pretrial proceedings: the parties and any

19   participating non-parties must identify on the record, during the deposition or other pretrial

20   proceeding, all protected testimony, without prejudice to their right to so designate other

21   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

22   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

23

      STIPULATED PROTECTIVE ORDER - 5                                           AKW LAW, P.C.
      Case No. 2:20-cv-00564-TSZ                                                 6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:20-cv-00564-TSZ Document 19 Filed 06/05/20 Page 6 of 11




 1   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

 2   confidential information at trial, the issue should be addressed during the pre-trial conference.

 3           (c) Other tangible items: the producing party must affix in a prominent place on the

 4   exterior of the container or containers in which the information or item is stored the word

 5   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant

 6   protection, the producing party, to the extent practicable, shall identify the protected portion(s).

 7           5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 8   designate qualified information or items does not, standing alone, waive the designating party’s

 9   right to secure protection under this agreement for such material. Upon timely correction of a

10   designation, the receiving party must make reasonable efforts to ensure that the material is

11   treated in accordance with the provisions of this agreement.

12           6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

13           6.1 Timing of Challenges. Any party or non-party may challenge a designation of

14   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

15   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

16   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

17   challenge a confidentiality designation by electing not to mount a challenge promptly after the

18   original designation is disclosed.

19           6.2 Meet and Confer. The parties must make every attempt to resolve any dispute

20   regarding confidential designations without court involvement. Any motion regarding

21   confidential designations or for a protective order must include a certification, in the motion

22   or in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

23   conference with other affected parties in an effort to resolve the dispute without court action.

      STIPULATED PROTECTIVE ORDER - 6                                             AKW LAW, P.C.
      Case No. 2:20-cv-00564-TSZ                                                   6100 219th St. SW, Suite 480
                                                                                  Mountlake Terrace, WA 98043
                                                                            Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:20-cv-00564-TSZ Document 19 Filed 06/05/20 Page 7 of 11




 1   The certification must list the date, manner, and participants to the conference. A good faith

 2   effort to confer requires a face-to-face meeting or a telephone conference.

 3          6.3 Judicial Intervention. If the parties cannot resolve a challenge without court

 4   intervention, the designating party may file and serve a motion to retain confidentiality under

 5   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden

 6   of persuasion in any such motion shall be on the designating party. Frivolous challenges, and

 7   those made for an improper purpose (e.g., to harass or impose unnecessary expenses and

 8   burdens on other parties) may expose the challenging party to sanctions. All parties shall

 9   continue to maintain the material in question as confidential until the court rules on the

10   challenge.

11          7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

12   OTHER LITIGATION

13          If a party is served with a subpoena or a court order issued in other litigation that

14   compels disclosure of any information or items designated in this action as

15   “CONFIDENTIAL,” that party must:

16          (a) promptly notify the designating party in writing and include a copy of the subpoena

17   or court order;

18          (b) promptly notify in writing the party who caused the subpoena or order to issue in

19   the other litigation that some or all of the material covered by the subpoena or order is subject

20   to this agreement. Such notification shall include a copy of this agreement; and

21          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

22   designating party whose confidential material may be affected.

23          8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

      STIPULATED PROTECTIVE ORDER - 7                                           AKW LAW, P.C.
      Case No. 2:20-cv-00564-TSZ                                                 6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:20-cv-00564-TSZ Document 19 Filed 06/05/20 Page 8 of 11




 1          If a receiving party learns that, by inadvertence or otherwise, it has disclosed

 2   confidential material to any person or in any circumstance not authorized under this agreement,

 3   the receiving party must immediately (a) notify in writing the designating party of the

 4   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

 5   protected material, (c) inform the person or persons to whom unauthorized disclosures were

 6   made of all the terms of this agreement, and (d) request that such person or persons execute

 7   the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

 8          9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

 9   PROTECTED MATERIAL

10          When a producing party gives notice to receiving parties that certain inadvertently

11   produced material is subject to a claim of privilege or other protection, the obligations of the

12   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

13   provision is not intended to modify whatever procedure may be established in an e-discovery

14   order or agreement that provides for production without prior privilege review. The parties

15   agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

16          10. NON TERMINATION AND RETURN OF DOCUMENTS

17          Within 60 days after the termination of this action, including all appeals, each receiving

18   party must return all confidential material to the producing party, including all copies, extracts

19   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

20   destruction.

21          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

22   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

23

      STIPULATED PROTECTIVE ORDER - 8                                           AKW LAW, P.C.
      Case No. 2:20-cv-00564-TSZ                                                 6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:20-cv-00564-TSZ Document 19 Filed 06/05/20 Page 9 of 11




 1   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

 2   work product, even if such materials contain confidential material.

 3          The confidentiality obligations imposed by this agreement shall remain in effect until

 4   a designating party agrees otherwise in writing or a court orders otherwise.

 5          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 6   Dated: May 21, 2020.

 7   Respectfully submitted,

 8
      AKW LAW, P.C.                                    HARRIGAN LEYH                      FARMER              &
 9                                                     THOMSEN LLP

10    /s/ Ada K. Wong_______________                   /s/ Shane P. Cramer
      Ada K. Wong, WSBA #45936                         Shane P. Cramer, WSBA #35099
11    Jordan T. Wada, WSBA #54937                      999 Third Avenue, Suite 4400
      6100 219th St. SW, Suite 480                     Seattle, WA 98104
12    Mountlake Terrace, WA 98043                      Counsel for Defendant
      Counsel for Plaintiff                            Tel.: (206) 623-1700
13    Tel.: 206-259-1259                               Fax: (206) 623-8717
      Fax: 855-925-9529                                E-mail: shanec@harriganleyh.com
14    E-mail: ada@akw-law.com
      E-mail: jordan@akw-law.com
15                                                     SMITH, GAMBRELL & RUSSELL,
                                                       LLP
16
                                                       /s/Yash B. Dave
17                                                     Patricia J. Hill, FL Bar #0091324
                                                       Yash B. Dave, FL Bar #0068573
18                                                     50 North Laura Street, Suite 2600
                                                       Jacksonville, FL 32202
19                                                     Pro hac vice Counsel for Defendant
                                                       Tel.: (904) 598-6100
20                                                     Fax: (904) 598-6200
                                                       E-mail: pjhill@sgrlaw.com
21                                                     E-mail: ydave@sgrlaw.com

22

23

      STIPULATED PROTECTIVE ORDER - 9                                            AKW LAW, P.C.
      Case No. 2:20-cv-00564-TSZ                                                  6100 219th St. SW, Suite 480
                                                                                 Mountlake Terrace, WA 98043
                                                                           Tel. (206) 259-1259 / Fax (855) 925-9529
         Case 2:20-cv-00564-TSZ Document 19 Filed 06/05/20 Page 10 of 11




 1          Pursuant to the parties’ stipulation, docket no. 16, IT IS SO ORDERED.

 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of

 3   any documents in this proceeding shall not, for the purposes of this proceeding or any other

 4   federal or state proceeding, constitute a waiver by the producing party of any privilege

 5   applicable to those documents, including the attorney-client privilege, attorney work-product

 6   protection, or any other privilege or protection recognized by law.

 7
            DATED this 5th day of June, 2020.
 8

 9

10
                                                          A
                                                          Thomas S. Zilly
11                                                        United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

      STIPULATED PROTECTIVE ORDER - 10                                           AKW LAW, P.C.
      Case No. 2:20-cv-00564-TSZ                                                  6100 219th St. SW, Suite 480
                                                                                 Mountlake Terrace, WA 98043
                                                                           Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:20-cv-00564-TSZ Document 19 Filed 06/05/20 Page 11 of 11




 1                                              EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I,   ____________________________________            [print   or   type      full    name],       of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

     issued by the United States District Court for the Western District of Washington on
 6
     ____________________ in the case of ________________ Jillian Horman v. Sunbelt Rentals,
 7
     Inc., Cause No. 2:20-cv-00564-TSZ. I agree to comply with and to be bound by all the terms of
 8
     this Stipulated Protective Order and I understand and acknowledge that failure to so comply could
 9
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
10
     not disclose in any manner any information or item that is subject to this Stipulated Protective
11
     Order to any person or entity except in strict compliance with the provisions of this Order.
12
            I further agree to submit to the jurisdiction of the United States District Court for the
13
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
14
     Order, even if such enforcement proceedings occur after termination of this action.
15
     Date: ____________________________________
16
     City and State where sworn and signed: ____________________________________
17
     Printed name: ____________________________________
18
     Signature: ____________________________________
19

20

21

22

23

      EXHIBIT A TO STIPULATED PROTECTIVE ORDER - 1                               AKW LAW, P.C.
      Case No. 2:20-cv-00564-TSZ                                                  6100 219th St. SW, Suite 480
                                                                                 Mountlake Terrace, WA 98043
                                                                           Tel. (206) 259-1259 / Fax (855) 925-9529
